Cartter, C. J.,
said, orally, that it appears from the facts in this case, that, for a long time previous to his death, the complainant’s husband was a member of said voluntary association, and that he was a member in good standing at the time of his death ; that, therefore, his widow became entitled to the money claimed, unless a legal reason-was shown to determine the contrary. The pleadings and proof fail to disclose any such reason. The proper and necessary persons have been made parties, and the equities of the bill demand an affirmance of the decree below.